      Case 4:21-cv-02157 Document 1 Filed on 07/02/21 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PRAJEE INVESMENTS,                             §
  Plaintiff                                    §
                                               §
v.                                             §     CIVIL ACTION NO.
                                               §
THE PRINCETON EXCESS AND                       §     JUDGE
SURPLUS LINES INSURANCE                        §
COMPANY,                                       §     JURY DEMANDED
   Defendant                                   §


                                      CAUSE NO. 21-DCV-283916

PRAJEE INVESMENTS,                                   §      IN THE DISTRICT COURT OF
  Plaintiff                                          §
                                                     §
                                                     §
v.                                                   §      FORT BEND COUNTY, TEXAS
                                                     §
PRINCETON EXCESS AND                                 §
SURPLUSS LINE INSURANCE                              §
COMPANY,                                             §
   Defendant                                         §      400th JUDICIAL DISTRICT


       DEFENDANT PRINCETON EXCESS AND SURPLUS LINES INSURANCE
                  COMPANY’S PETITION FOR REMOVAL

TO THE UNITED STATES DISTRICT COURT:

       This is a Petition for Removal of this action from the 400th Judicial District Court of the

State of Texas, Fort Bend County, Texas to the United States District Court for the Southern

District of Texas, Houston Division, pursuant to 28 U.S.C. §1332.

STATE PROCEEDINGS:

1.     The petitioner, The Princeton Excess Surplus Lines Insurance Company (Princeton) is a

Defendant in a civil action brought against it in the 400th Judicial District Court of the State of
      Case 4:21-cv-02157 Document 1 Filed on 07/02/21 in TXSD Page 2 of 3




Texas, Fort Bend County, Texas (a copy of the Original Petition is attached hereto Exhibit A)

asserting a claim against Princeton, with a “home office or principal place of

business…Princeton, NJ…and seeks damages of $75,000.00”. Therefore, diversity in citizenship

and $75,000.00 in controversy exists providing original jurisdiction in federal court.

REMOVAL TIMELINE AND JURISDICTION:

2.     This action was commenced by the filing of an Original Petition on or about May 28,

2021, and service upon Princeton occurred on or about June 3, 2021. The Original Petition

claims “breach of the insurance contract…unfair and deceptive act or practice in the business of

insurance… breach of the common law duty of good faith and fair dealing…Defendant

knowingly…engaged in actions and/or omissions for the purpose of misleading Plaintiff…

Defendant was a member of a combination…whose object was to accomplish…illegal acts upon

Plaintiff” (¶¶ 28-57).

3.     The controversy herein between the Plaintiff and Princeton is a controversy involving

parties from the State of Texas and the State of New Jersey.

4.     This is a civil action brought in a State Court of which the United States District Courts

have original jurisdiction because of diversity and $75,000.00 in controversy, pursuant to 28

U.S.C. §1332.

NOTICE

5.     Plaintiff has been notified of intent by Princeton to remove this cause through their

attorney of record who received a copy of this removal petition along with the 400th Judicial

District Court of the State of Texas, Fort Bend County, Texas by its receipt of a notice of filing.

6.     This removal petition was filed with this Court within thirty (30) days after receipt by

Princeton of the Original Petition, which was received on June 3, 2021.
      Case 4:21-cv-02157 Document 1 Filed on 07/02/21 in TXSD Page 3 of 3




       WHEREFORE, Petitioner for Removal The Princeton Excess Surplus Lines Insurance

Company prays that this cause proceed in this Court as an action properly removed thereto.

                                                    Respectfully submitted,

                                                    CALLIER LAW GROUP PLLC

                                                    /s/ Joseph Alan Callier
                                                    Joseph Alan Callier
                                                    TBN – 03663500
                                                    Megan Elizabeth Callier
                                                    TBN - 24097448
                                                    4900 Woodway, Suite 700
                                                    Houston, Texas 77056
                                                    Telephone: (713) 439-0248
                                                    Facsimile: (713) 439-1908
                                                    Email: callier@callierlawgrouppllc.com
                                                    mcallier@callierlawgrouppllc.com
                                                    Attorneys for Defendant


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been served

upon all counsel of record through the court’s electronic-filing system or, in person, by mail, by

commercial delivery service, by facsimile or by email on the 2nd day of July, 2021

                                                       /s/ Joseph Alan Callier
                                                        Joseph Alan Callier
